No opinion. Carswell, Johnston, Wenzel and MacCrate, JJ., concur; Nolan, P. J., dissents and votes to grant the petition and to annul the order of respondent suspending petitioner’s driver’s license, with the following memorandum: I am unable to find in this record any evidence sufficient to sustain a finding of gross negligence, within the meaning of paragraph (e) of subdivision 3 of section 71 of the Vehicle and *1026Traffic Law. That term, as used in the statute, means something more than the slight negligence necessary to support a civil action for damages, and imports a disregard of the consequences of the act and indifference to the rights of others. (People v. Angelo, 246 N. Y. 451; Matter of Jenson v. Fletcher, 277 App. Div. 454, affd. 303 N. Y. 639.) The meaning is the same, whether applied in cases of manslaughter, negligently causing death, reckless driving, or in the section of the Vehicle and Traffic Law here under consideration. (Matter of Jenson v. Fletcher, supra.) While the question is ordinarily one of fact, it may become one of law (People v. Angelo, supra), and if the negligence does not reach the required standard, the statute invoked has no application. Here there is no evidence of the disregard of consequences and indifference to the rights of others which the statute requires. The order suspending petitioner’s license should be annulled.